 WOODMAN™S FOOD MARKETS 503Woodman™s Food Markets, Inc. and United Food & Commercial Workers Union Local 1444, Char-tered by the United Food & Commercial Work-ers International Union, AFLŒCIO, CLC, Peti-tioner. Case 30ŒRCŒ5935 September 29, 2000 DECISION AND ORDER REMANDING BY CHAIRMAN TRUESDLAE AND MEMBERS FOX, LIEBMAN, AND HURTGEN The National Labor Relations Board has considered objections to an election held on September 25, 1997, and the hearing officer™s report recommending disposi-tion of them.  The election was conducted pursuant to a Stipulated Election Agreement.  The tally of ballots shows 36 for, and 49 against the Petitioner, with 7 chal-lenged ballots,1 an insufficient number to affect the re-sults of the election. Having carefully reviewed the entire record, including the Employer™s exceptions and brief, we adopt the hear-ing officer™s findings and recommendations only to the extent consistent with this decision.2  The issue in this case is whether the Employer™s omission of names of eligible voters from its Excelsior3 list is grounds for set-ting aside the election.  As the Board has recently held, ﬁemployees have a Section 7 right to make a ‚fully-informed™ choice in an election, and . . . the purpose of the Excelsior rule is to protect that right.ﬂ4  Given this critical purpose of the Excelsior list, we have reexamined our case law on this issue.  As explained below, we find that, in determining whether an employer has substan-tially complied with the Excelsior requirements, the Board must consider not only the number of names omit-ted from the Excelsior list as a percentage of the elector-ate, but also other factors, including the potential preju-dicial effect on the election as reflected by whether the omissions involve a determinative number of voters and the employer™s reasons for omitting the names.  On September 8, 1997, the Employer submitted an Ex-celsior list containing the names of employees eligible to vote. It is undisputed that the names of 12 eligible em-ployees were omitted from that list.  Four of these names were omitted based on the Employer™s admittedly incor-rect interpretation of the payroll eligibility requirement.  As for the remainder of the omitted names, the only ex-planation given in the record is by the Employer™s human resources representative, Kathy Klein, who testified that ﬁ[i]t could have been [the result of] errors within the pay-roll department.ﬂ                                                                                                                        1 The seven ballots, challenged by the Board agent because the vot-ers™ names did not appear on the Excelsior list, were cast by Michael Fisher, Sirajul Jackson, David Keesey, Theresa Keesey, Kelly Kreuser, Rae-Ann Lass, and Jacob Zizzo. 2 In the absence of exceptions, we adopt pro forma the hearing offi-cer™s recommendation to overrule the Union™s Objection 3. Objections 1, 2, 5, and 6 were withdrawn prior to the hearing. 3 Excelsior Underwear, 156 NLRB 1236 (1966). 4 Thiele Industries, 325 NLRB 1122 (1998). On or about September 21 or 22, the Employer sent another list which deleted the names of some employees who had been terminated since the September 8 list. The September 21 list still omitted the 12 eligible employees.  At the election, the Board agent challenged the ballots of 19 voters because their names were not on the Excel-sior list.  Before the tally of ballots, the parties resolved 12 of these challenges: they agreed that 7 voters5 were ineligible and that their ballots would not be counted and that 5 voters6 were eligible and that their ballots would be opened and counted.  Seven challenged ballots re-mained unresolved: five of them were cast by Michael Fisher, Sirajul Jackson, Kelly Kreuser, Rae-Ann Lass, and Jacob Zizzo, part of the group of 12 employees whose names were omitted from the list.  The remaining two unresolved challenged ballots were cast by David Keesey and Theresa Keesey, whose names were not in-cluded on the Excelsior list apparently because the Em-ployer believed that they were statutory supervisors.  At the hearing, the parties stipulated that the following 12 eligible voters were omitted from the Excelsior list: Sirajul Jackson, Rae-Ann Lass, Tara McGraw, Brenda Rasibeck, Christopher Schenck, Mark Smith, Jennifer Vargas, Jacob Zizzo, Kelly Kreuser, Lena Haslage, Mi-chael Fisher, and Mark Neeson.7  The parties also stipu-lated that these 12 omissions constituted 6.8 percent of the eligible voters.8 Under the Board™s Excelsior rule, an employer must file with the Regional Director an election eligibility list containing the names and addresses of all eligible voters within 7 days after approval by the Regional Director of an election agreement or after a Direction of Election, and no extension of time is granted except in extraordi-nary circumstances.  Excelsior Underwear, 156 NLRB 1236 (1966). The Excelsior rule is not intended to test employer good faith or ﬁlevel the playing fieldﬂ between  5 The seven were Fashawn Brown, Jenny Flaig, James Ludwin, Jer-emy Moore, Tony Retana, Nicholas Shear, and Cynthia Winburn. 6 The five were Josh Cairo, Lena Haslage, Mark Nelson, Chris Schenck, and Jennifer Vargas. 7 The parties also stipulated that 16 employees listed on the Excel-sior list had severed their employment before the submission of the list and were thus ineligible voters. 8 The hearing officer rejected this stipulation and found that there were in fact 34 names omitted and thus the percentage of names omit-ted was 20.7 percent. Based on this higher percentage, the hearing officer further found that the Employer acted in bad faith. We do not rely on these findings of the hearing officer. 332 NLRB No. 48  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 504petitioners and employers, but to achieve important statu-
tory goals by ensuring that
 all employees may be fully 
informed about the arguments concerning representation 
and can freely and fully exerci
se their Section 7 rights. 
Mod Interiors, Inc., 324 NLRB 164 (1997), citing 
North 
Macon Health Care Facility
, 315 NLRB 359, 360Œ361 
(1994).  Accordingly, the Bo
ard requires that the infor-
mation in the 
Excelsior list be not only timely but com-
plete and accurate so that the union may have access to 

all eligible voters. 
In deciding whether an employer™s noncompliance 
with the 
Excelsior
 rule warrants setting aside the elec-
tion, the Board has repeatedly stated that the 
Excelsior rule is not to be ﬁm
echanically applied.ﬂ Telonic Instru-
ments, 173 NLRB 588, 589 (1968) (citations omitted).  
The Board, however, has also 
recognized that the poten-
tial harm from omissions is sufficiently great to warrant 

an approach that encourages a conscientious effort by 
employers to comply with the 
Excelsior requirements.  
Thrifty
 Auto Parts, 
295 NLRB 1118 (1989).  Accord-
ingly, the Board has looked to whether or not, under the 
circumstances of a particular case, the employer has 
ﬁsubstantially compliedﬂ with the 
Excelsior
 require-
ments. 
Gamble Robinson Co.
, 180 NLRB 532 (1970); 
Sonfarrel, Inc.
, 188 NLRB 969 (1971).  In the absence of 
a showing of bad faith,
9 this analysis
 has traditionally 
involved simply calculating the number of omissions as a 
percentage of the total number of eligible voters.  As 
explained below, however, we find that this approach 
fails to adequately effectuate the statutory purposes un-

derlying the 
Excelsior
 rule by failing to also consider 
other factors. 
The Board has consistently viewed the omission of 
names from the eligibility list as a serious matter because 

a party that is unaware of an employee™s name suffers an 
obvious and pronounced disadvantage in communicating 
with that person by any means.  
Women in Crisis Coun-
seling
, 312 NLRB 589 (1993).  See also 
Thrifty Auto 
Parts, supra.
   Thus, the omission of names from the eli-
gibility list clearly frustrates the policies underlying the 
Excelsior rule since the union may be denied the oppor-
tunity prior to the election to inform these voters of its 
position on the issues raised before the election.  The 
Board has also long recognized that the closeness of the 
vote is a significant factor in 
Excelsior cases.  
Ben Pear-
                                                          
                                                           
9 Although a finding of bad faith is not a precondition for a finding 
that an employer has failed to 
comply substantially with the 
Excelsior rule, the Board has held that a finding of bad faith will preclude a find-
ing that an employer was in subs
tantial compliance with the rule. 
North 
Macon Health Care Facility, supra; 
Bear Truss, Inc.
, 325 NLRB 1162 
fn. 3 (1998).  We agree with and reaffirm this Board policy. 
son Plant
, 206 NLRB 532, 533 (1973); 
Mod Interiors
, 324 NLRB at 164. 
Nevertheless, in applying 
the "substantial compliance" 
rule, the Board in some cases has declined to set aside 
the election on the ground that the number of omissions 
constituted only a small percentage of the total number 
of eligible voters, even though the number of omissions 

involved a determinative number of voters. See, e.g.,
 Kentfield Medical Hospital
, 219 NLRB 174, 175 
(1975)(finding that omission of 5 names out of 82 eligi-
ble voters, or 6%, did not warrant setting aside election 
notwithstanding that union lost by only 3 votes).  
We find that this approach
10Šwhich focuses solely on 
the percentage of omissions relative to the number of 
employees in the unitŠfails to adequately effectuate the 
purposes of the 
Excelsior rule.  Accordingly, while we 
will continue to consider the percentage of omissions, we 

will consider other factors as well, including whether the 
number of omissions is determinative, i.e., whether it 
equals or exceeds the number of additional votes needed 
by the union to prevail in the election, and
 the em-
ployer™s explanation for the omissions.   
With respect to whether the omissions involve a de-
terminative number of voters,
 we note that the Board™s 
Excelsior policy was designed to enhance the availability 
of information and arguments both for and against union 

representation to employees so
 that they might render a 
more informed judgment at the ballot box.  Thus, the 
proper focus in determining whether an employer has 
complied with the requirements of
 the 
Excelsior 
rule 
should be on ﬁthe degree of prejudice to these channels 
of communication, and not the degree of employer fault.ﬂ  
Avon Products, 
262 NLRB 46, 48 (1982).  Obviously, 
the potentially prejudicial effect on the election is most 
clear where the number of 
omissions may have compro-
mised the union™s ability to communicate with a deter-
minative number of voters.  To ignore this circumstance, 
therefore, is not only inconsis
tent with the rule's purpose 
but makes little sense.  Accordingly, we overrule our 
prior cases to the extent they have done so and hold that 
whether the omissions involve a determinative number of 
names must be considered in determining whether to set 
aside the election.
11  With respect to the employer™s explanation for the 
omissions, we note that omissions may occur, notwith-
 10 Cf. EDM of Texas
, 245 NLRB 934 fn. 1 (1979) (10-percent omis-
sions does not constitute substantial compliance); 
Gamble Robinson 
Co., 180 NLRB 532 (1970) (11-percent omissions does not constitute 
substantial compliance).  
 11 We do not reach in this case whether the policy adopted here with 
respect to the omission of names should also apply to incorrect ad-
dresses.  WOODMAN™S FOOD MARKETS 505standing an employer's reasonable good-faith efforts to 
comply, due to uncertainties about who is an eligible unit 
employee or other factors.  Thus, we will consider the 
employer™s explanation for the omissions.
12 Here, the percentage of omissions was relatively small 
and, standing alone, might not warrant setting aside the 
election.  We find, however, that the Union may have 
suffered substantial prejudice by its inability to commu-
nicate with these 12 employees since ballots cast by 
these employees 
could have affected
 the outcome of the 
election.  We recognize that
 the Union lost the election 
by 13 votes.  However, in view of the additional chal-
lenged voters, David Keesey and Theresa Keesey (whose 
names were also omitted fro
m the eligibilit
y list because 
the Employer believed they were supervisors), the 12 
omitted names could be determinative in this case. 
We further find that the Employer has not presented a 
legally sufficient justification for its omission of the 12 

names.  In this regard, we note that the Employer incor-
rectly interpreted the payroll eligibility requirement and 
that the Employer™s payroll department may have com-
                                                          
                                                           
12 As noted above, if the employer acted in bad faith, that is the end 
of the inquiry, and the election will 
be set aside.  We hold here that, 
absent bad faith, an employer™s explanation will be considered as 
a factor in the analysis. mitted errors.  Although this does not show bad faith, it 

does show a lack of diligence and due care by the Em-
ployer.
13 Accordingly, we shall remand this proceeding to the 
Regional Director for a determ
ination as to the Keeseys™ eligibility.  If it is determined that they are ineligible, the 
omitted names are not determinative and the results of 
the election should be certifie
d.  If, however, they are 
eligible voters, the omission of the 12 names from the 

Excelsior list could have affected the outcome of the 
election and the direction of a second election is war-
ranted.
14 ORDER It is ordered that this proceeding is remanded to the 
Regional Director for Region 30 to investigate and de-
termine the eligibility of David Keesey and Theresa 
Keesey and for further approp
riate action consistent with 
this decision. 
 13 We also note that the Employer included on the 
Excelsior list the 
names of 16 employees who had quit prior to the Employer™s submis-
sion of the list to the Regional Director. While we find that such con-
duct shows a lack of diligence by th
e Employer in compiling the list, 
we find it unnecessary to rely on this conduct. 
14 Under the circumstances of this 
case, we will not direct that the 
ballots of the Keeseys be opened if th
ey are found to be eligible voters. 
 